UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4647
PHILIP MARTIN COOPER,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Jerome B. Friedman, District Judge.
                           (CR-99-138)

                      Submitted: June 26, 2001

                      Decided: August 1, 2001

      Before WILKINS and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Craig Weston Sampson, Richmond, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, James Ashford Metcalfe, Assistant
United States Attorney, Ali T. Sprinkle, Third Year Law Student,
Norfolk, Virginia, for Appellee.
2                     UNITED STATES v. COOPER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Philip Martin Cooper pled guilty to one count of possession of a
firearm and ammunition by a convicted felon and one count of pos-
session of marijuana with intent to distribute. Cooper challenges the
district court’s denial of his motion to suppress evidence recovered
from his house pursuant to a search warrant based on the Government
agents’ violation of the knock-and-announce requirement. We have
thoroughly reviewed the record and conclude that the failure to
knock-and-announce in this particular case did not run afoul of the
Fourth Amendment. See Richards v. Wisconsin, 520 U.S. 385 (1997).

   Cooper also contends that the statements he made to police officers
following the raid on his house were involuntary and inadmissible
because the interviewing detective repeatedly linked his cooperation
with the number of charges that would ultimately be brought against
him and the punishment he might receive. Again, after reviewing the
record, we find this claim meritless. See United States v. Braxton, 112
F.3d 777, 782-83 (4th Cir. 1997); United States v. Pelton, 835 F.2d
1067, 1073 (4th Cir. 1987); United States v. Shears, 762 F.2d 397,
401-02 (4th Cir. 1985).

   Next, Cooper insists that the district court erred in denying his
motion to withdraw his guilty plea. Our careful review reveals no
abuse of discretion. United States v. Pitino, 887 F.2d 42, 46 (4th Cir.
1989); see Fed. R. Crim. P. 32(d); United States v. Moore, 931 F.2d
245, 248 (4th Cir. 1991). Cooper further advances a challenge to the
district court’s decision to grant the Government’s motion for an
upward departure under USSG § 4A1.3, claiming that it was improper
because the court considered a number of factors that might be rele-
vant under USSG § 5K2.0 but have no bearing on § 4A1.3. Again, we
find no abuse of discretion. United States v. Koon, 518 U.S. 81, 96-
100 (1996). Cooper also contends that two felony convictions cited
                       UNITED STATES v. COOPER                         3
by the district court in sentencing him as a de facto career offender
could not be used because the convictions were more than fifteen
years old and there is no evidence in the record that sentences of more
than one year and ten days were imposed. We review this claim for
plain error because Cooper did not object to the challenged finding at
sentencing. United States v. Olano, 507 U.S. 725, 731-32 (1993).
After reviewing the record, we find that the district court’s classifica-
tion of the two offenses in question as crimes of violence was not
plain error. Id.; see USSG § 4B1.1, 4B1.2.

   Next, counsel alleges a violation under the Speedy Trial Act and
of the Sixth Amendment right to a speedy trial. Counsel states that
there is no meritorious speedy trial issue in this appeal but raises one
at his client’s request, citing Anders v. California, 386 U.S. 738
(1967). We have examined the record with respect to this issue, and
find there is indeed no meritorious speedy trial issue for appeal.

   In conjunction with this appeal, Cooper moves this court for leave
to file a pro se supplemental brief. Cooper contends that he was
deprived of his Sixth Amendment right to counsel at sentencing
because the district court failed to obtain a valid waiver of counsel
when it granted his second motion to terminate court appointed coun-
sel following his guilty plea. We have reviewed the proceedings and
find that Cooper was adequately warned of the dangers of self repre-
sentation and voluntarily waived his right to counsel for the sentenc-
ing phase of his proceedings. See United States v. King, 582 F.2d 888,
890 (4th Cir. 1978). Finally, Cooper claims counsel was ineffective
in permitting him to plead guilty and advising him that he would
receive a maximum of five years for his convictions. We decline to
address on direct appeal Cooper’s ineffective assistance claim in his
supplemental brief because the record does not conclusively demon-
strate ineffective assistance of counsel. United States v. Hoyle, 33
F.3d 415, 418-19 (4th Cir. 1994).

   Accordingly, we grant Cooper’s motion to file a pro se supplemen-
tal brief and affirm. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                            AFFIRMED